Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 21-22, 24, 26, 28-32, 34, and 36 are rejected under 35 USC 102(a)(1) as being unpatentable over Herrig et al. US 2016/0032893. 

     As to claim 21, Herrig teaches a method of classifying an airborne object detected by a Doppler radar system (see abstract and claim 1 of Herrig), comprising the steps of: in a radar computer processing device, processing a received radar return signal into a spatial quefrency domain to generate a quefrency cepstrum corresponding to the detected airborne object (0063, 0076, 0100 teaches cepstral frequency mechanics); detecting one or more quefrency peaks in the quefrency cepstrum, the quefrency peaks indicative of a rotating physical feature of the airborne object (0030, 0085); determining a rotational velocity of the airborne object based on the identified one or more quefrency peaks (0047-0050, 0099 teaches rotational velocity based on cepstral frequency amplitude); determining one or more parameters associated with a rotating physical feature of the airborne object according to the identified one or more quefrency peaks and the rotational velocity and frequency spectrum of the airborne object (0047-0050, 0099 teaches rotational features according to cepstral frequency amplitude); and executing a classification decision with respect to the airborne object based on the determined one or more parameters associated with the rotating physical feature of the detected airborne object and one or more stored parameters of physical features of predetermined airborne objects (0032, 0056, 

     As to claim 30, Herrig teaches the system of claim 29, wherein the step of detecting quefrency peaks in a quefrency cepstrum comprises the steps of: performing a Fourier transform on the received radar return signal for transforming said signal into the frequency domain (0063 

     As to claim 32, Herrig teaches the system of claim 29, wherein the step of determining one or more parameters associated with a physical feature of the detected airborne object comprises determining a main body width W.sub.MB of the detected airborne object based on measurements of velocity and rotation rate (see fig.3).

     As to claim 34, Herrig teaches the system of claim 21, wherein the step of determining one or more parameters associated with a physical feature of the detected airborne object comprises determining a plurality of physical feature of the airborne object (see fig.3, dimensions and physical features).

     As to claim 36, Herrig teaches the system of claim 291, wherein the step of determining one or more parameters associated with a physical feature of the detected airborne object comprises determining a plurality of physical feature of the airborne object (see fig.3, dimensions and 
Claim Objections
Claims 23, 25, 27, 33, 35, 37 are objected to for depending upon rejected base claims but would otherwise be allowable. The mechanics of the peak of cepstrum, rotation rate, main body width, Doppler frequency extents for protrusions from the main body of airborne object are not considered by the cited prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646